215 F.3d 703 (7th Cir. 2000)
JOSEPH M. CONLEY,    Plaintiff-Appellant,v.VILLAGE OF BEDFORD PARK,    Defendant-Appellee.
No. 99-2659
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED JANUARY 14, 2000
DECIDED May 31, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 7183--Suzanne B. Conlon, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before FLAUM, EASTERBROOK and RIPPLE,  Circuit Judges.
RIPPLE, Circuit Judge.


1
Joseph Conley  brought this action pursuant to the  Vocational Rehabilitation Act of 1973  (the "Rehabilitation Act"), 29 U.S.C.  sec. 701 et seq., and the Americans with  Disabilities Act of 1990 (the "ADA"), 42  U.S.C. sec. 12101 et seq. He claimed that  his employer, the Village of Bedford Park  (the "Village"), had discriminated  against him on the basis of his  disability; Mr. Conley is a recovering  alcoholic. The district court granted  summary judgment for the Village. For the  reasons set forth in the following  opinion, we affirm the judgment of the  district court.

I    BACKGROUND

2
A.  Facts1    Mr. Conley worked as a Maintenance  Worker for the Village of Bedford Park.  He was assigned to the Water Department  from October 1989, until his transfer to  the Department of Public Works in October  1997. For the first four and one-half  years of his employment, Mr. Conley was  chronically tardy and absent from work  without permission. In response, the  Water Department imposed various forms of  progressive discipline, including verbal  warnings, written warnings, and, finally,  suspension. Believing that alcoholism was  the root of Mr. Conley's work problems,  Water Department management requested  that Mr. Conley submit to a substance  abuse evaluation. As a result of that  evaluation, Mr. Conley was required to  attend an alcohol rehabilitation program  in late February and early March of 1994.


3
As the completion of his program drew  near, Mr. Conley contacted his  supervisor, James Gifford. The exact  nature of the conversations between Mr.  Conley and Gifford are disputed.   According to Mr. Conley, however, he  contacted Gifford on March 1, 1994, and  told Gifford that he (Mr. Conley) would  be released from the program on March 3;  Gifford responded: "Mike, I don't have  time for this s_ _ t now. Call me when  you get your paperwork," and hung up.  R.7, Ex.3 at 63. On March 3, the day Mr.  Conley was released, he called the Water  Department at 4:15 p.m. and again asked  for Gifford. Mr. Conley was told that  Gifford had left for the day; Mr. Conley  left a message.


4
At 9:00 a.m. the following day, Mr.  Conley again called Gifford to obtain  instructions for his return to work.  Gifford told him that he should have  called earlier or, at least, have  reported for work at the usual start  time; Gifford then told Mr. Conley that  he would have to call Mr. Conley back.  After speaking with the Village's  attorney and others, Gifford returned Mr.  Conley's call and told Mr. Conley that he  should come to the Water Department later  that day. When Mr. Conley arrived, he was  informed by Gifford that he was being  suspended for nine days without pay  because he had failed to come directly to  work after his treatment and because he  had missed four days of his treatment.  During the course of the meeting, Gifford  also told Mr. Conley that he "would be  relentless" toward Mr. Conley and that  Mr. Conley "should probably find another  job." Id. at 70.


5
Mr. Conley returned to work after his  nine-day suspension. Although his  absenteeism and punctuality improved  markedly, Mr. Conley's work performance  declined in Gifford's eyes. Specifically,  Mr. Conley failed to report pump problems  to the central office on several  occasions.


6
According to Mr. Conley, his diagnosis  and treatment for alcoholism marked the  beginning of various types of  discrimination by the Village. For  instance, after his return from  treatment, Mr. Conley was assigned to  paint the pump house for several months  by himself. During this time, he was not  allowed to drive department vehicles.  These actions, according to Mr. Conley,  made him feel isolated from other  employees.


7
Mr. Conley also points to other examples  of allegedly discriminatory actions that  occurred after his treatment. Mr. Conley  believes that the Village unjustifiably  denied him opportunities to work overtime  and, in August 1996, promoted a less  senior maintenance worker instead of him.


8
The injustice Mr. Conley perceived as an  employee in the Water Department led him  to file a charge of discrimination with  the Illinois Department of Human Rights  on March 20, 1997, three years after his  suspension. In his charge, Mr. Conley  alleged that he had been subjected to  "different terms and conditions" of  employment since March of 1994. R.7,  Ex.14. Specifically, he complained of  three actions by the Water Department.  First, Mr. Conley stated he had been  given the "worst job assignments (mainly  painting)" and that this made him feel  "isolated from the other employees." Id.  Second, Mr. Conley cited the Water  Department's failure to offer him  overtime "as recent as March 7, 1997," as  further evidence of discrimination. Id.  Finally, Mr. Conley charged that the  Water Department failed to promote him to  a higher class of maintenance worker  around August 20, 1996. Mr. Conley  attributed his poor treatment to his  disability; he stated: "I believe I have  been discriminated against because of my  disability, in violation of the Americans  With Disabilities Act of 1990, as  amended, in that I was not treated badly  until after I was diagnosed [with my]  disability." Id. While his charge was  pending, Mr. Conley requested, and was  granted, a transfer to the Department of  Public Works.

B.  District Court Proceedings

9
After receiving his right-to-sue letter  from the EEOC, Mr. Conley brought this  action in the district court for  violations of both the ADA and  Rehabilitation Act. In his complaint, Mr.  Conley averred that, after the disclosure  of his alcoholism in March 1994, his  supervisors no longer considered him "a  competent or valued member of the agency,  unjustifiably criticized his work, and  pursued adverse personnel actions against  [him], all because of his alcoholism  condition." R.1, para.14. He also stated,  as in his EEOC charge, that he "was  denied promotion, given menial  assignments below his former level, and  otherwise mistreated." Id., para.15.  Finally, Mr. Conley alleged that the  Village, "through [its] management team,  intentionally created a hostile work  environment for [him] after his  disclosure of his handicap, on account of  his handicap." Id., para.17.


10
The Village denied the material  allegations of the complaint. It also set  forth an affirmative defense that Mr.  Conley's complaint was outside the scope  of the charge of discrimination because  the charge did not name alcoholism  specifically as Mr. Conley's disability.


11
Shortly thereafter, the Village moved  for summary judgment on the ground that  Mr. Conley was not disabled within the  meaning of the statutes. According to the  Village, he was not disabled because he  was, at all times, able "to sit, stand,  lift, reach, hear, speak, breathe, learn,  walk, work, [and] care for himself." R.5  at 11. Furthermore, it did not perceive  Mr. Conley as disabled because he  possessed all of the abilities listed  above. The Village also took issue with  Mr. Conley's claims that he had suffered  adverse employment actions as a result of  his alcoholism. The Village claimed that  there was "no evidence that the Village  of Bedford Park discriminated against Mr.  Conley because he was an alcoholic." Id.  at 12. Any failure to promote Mr. Conley,  the Village argued, was based on job  performance. As well, his assignments and  opportunities for overtime had not  changed since his treatment. Finally, the  Village reiterated its affirmative  defense that the EEOC charge was  deficient because it lacked specifics  concerning Mr. Conley's disability. The  Village maintained that this deficiency  resulted in an absolute bar to Mr.  Conley's claims because the date for  filing a new charge had passed.2


12
Mr. Conley filed a response to the  motion for summary judgment. In his  response, Mr. Conley set forth examples  of the ways that the Village had  discriminated against him, namely, his  suspension, his supervisor's statement  that he would be "relentless" toward Mr.  Conley, the lack of opportunities for him  to work overtime, his job assignments,  and the fact that he was not promoted.  R.13 at 6-7. Mr. Conley also refuted the  Village's argument that his claims were  time-barred; he said the Village became  aware of the nature of the alleged  disability discrimination early in the  EEOC's investigation.


13
The district court was persuaded by the  Village's arguments and entered summary  judgment on its behalf. In its opinion,  the court first reiterated the elements  of Mr. Conley's cause of action: "(1) he  is a disabled person under the statute;  (2) he is qualified to perform the  essential functions of his job with or  without reasonable accommodation and (3)  he has suffered an adverse employment  action because of his disability." R.18  at 4 (citations omitted). Because Mr.  Conley had produced evidence that  "Bedford Park viewed his alcoholism as  impairing his job performance," the court  concluded that his alcoholism qualified  as a disability. Id. at 5. The court then  determined that "Conley has failed to  carry his burden of proving that his  alcoholism did not affect his job and  that he was performing at the same  standard as other employees." Id. at 6.  In support of its statement, the district  court pointed to Mr. Conley's  acknowledgment of his less than stellar  attendance record and of his admission  that "his lack of promotion was the  result of not performing on a par with  other maintenance workers." Id. The court  then addressed Mr. Conley's other  allegations of discrimination, that he  was not allowed to drive a Village  vehicle and that he was assigned to paint  the pump room for an extended period of  time. It stated:


14
Refusing Conley a city-owned vehicle in  which to drive to work hardly constitutes  discrimination when Conley had previously  appeared for work with alcohol on his  breath. See Gifford Dep. at 154-56.  Conley's assignment to paint the pump  room was a normal aspect of his job;  other maintenance workers had been  required to paint parts of the pump  station. See Orlos Dep. at 12-13.


15
Id. at 6-7. Because Mr. Conley had failed  to show that the Village discriminated  against him on the basis of his  alcoholism, the court entered judgment on  behalf of the Village.

II    DISCUSSION
A.  Standard of Review

16
We review de novo the district court's  grant of summary judgment to the  defendants. See Silk v. City of Chicago,  194 F.3d 788, 798 (7th Cir. 1999). In  evaluating the district court's decision,  we "must construe all facts in the light  most favorable to the non-moving party  and draw all reasonable and justifiable  inferences in favor of that party."  Bellaver v. Quanex Corp., 200 F.3d 485,  491-92 (7th Cir. 2000). Summary judgment  is proper if the record shows "that there  is no genuine issue as to any material  fact and that the moving party is  entitled to judgment as a matter of law."  Fed. R. Civ. P. 56(c); see Celotex Corp.  v. Catrett, 477 U.S. 317, 322 (1986).  However, the nonmoving party, here Mr.  Conley, was required to set forth  "specific facts showing that there is a  genuine issue for trial," Fed. R. Civ. P.  56(e), and to produce more than a  scintilla of evidence in support of his  position, see Anderson v. Liberty Lobby,  Inc., 477 U.S. 242, 252 (1986). In fact,  Mr. Conley must have presented evidence  from "which the jury could reasonably  find for" him. Id. With these standards  in mind, we turn to Mr. Conley's first  claim.3

B.  Suspension

17
Mr. Conley first argues that the Village  discriminated against him by suspending  him for his failure to report for work on  time immediately following his treatment.  In order to state a claim for  discriminatory suspension, Mr. Conley  must establish that he is disabled as  defined under the ADA and that he  suffered an adverse employment action as  a result of his disability. See Silk, 194  F.3d at 798 n.6. The district court  concluded, and the Village does not  contest on appeal, that alcoholism is a  disability as defined by the ADA.  Furthermore, there is no dispute that a  suspension constitutes an adverse  employment action. See, e.g., id. at 800;  Biolchini v. General Elec. Co., 167 F.3d  1151, 1154 (7th Cir. 1999) ("It is  undisputed that Biolchini . . . suffered  an adverse employment action in the form  of a one week suspension . . . ."). We  turn, therefore, to whether Mr. Conley  has proffered some evidence of an illicit  motive for the adverse action, that is,  some causal link between his alcoholism  and his suspension.


18
We have stated previously that a  plaintiff may show a causal link in two  ways: either by (1) putting forward  "direct evidence of illegal motive linked  to the challenged employment decision,"  or (2) establishing illegal motive  indirectly through the three-step model  of McDonnell Douglas Corp. v. Green, 411  U.S. 792 (1973). Chambers v. American  Trans Air, Inc., 17 F.3d 998, 1003 (7th  Cir. 1994). Different kinds and  combinations of evidence can demonstrate  a discriminatory intent such as  "suspicious timing, ambiguous statements,  oral or written, behavior toward or  comments directed at other employees in  the protected group, and other bits and  pieces from which an inference of  discriminatory intent might be drawn."  Troupe v. May Dep't Stores Co., 20 F.3d  734, 735 (7th Cir. 1994).


19
Here, if we accept Mr. Conley's version  of events as true, there is evidence from  which an inference of discriminatory  intent might be drawn with respect to the  suspension. Both during and after his  release from treatment, Mr. Conley took  steps to determine exactly what he must  do to return to work. However, Gifford  never responded to Mr. Conley's requests.


20
When Mr. Conley finally reached Gifford  on March 4, Gifford immediately chastised  Mr. Conley for failing to show up for  work at the usual hour and did not give  Mr. Conley further instructions at that  time. Instead, Gifford summoned Mr.  Conley for a meeting later that afternoon  and informed him that he was suspended  for nine days without pay because he had  failed to report to work on time. Gifford  also told Mr. Conley that he "would be  relentless" toward Mr. Conley and that  Mr. Conley "should probably find another  job." R.7, Ex.3 at 70. The combination of  Gifford's reluctance to give Mr. Conley  instructions for his return to work, of  the timing of the suspension--occurring  the day Mr. Conley returned to work after  his treatment--and of Gifford's  statements during the suspension meeting,  is sufficient evidence from which a jury  could find that Mr. Conley's alcoholism  resulted in his suspension.4


21
Nevertheless, we may affirm a grant of  summary judgment "'on a ground other than  that relied upon by the district court  below, so long as the alternative basis  finds adequate support in the record.'"  E.E.O.C. v. North Knox Sch. Corp., 154  F.3d 744, 746 (7th Cir. 1998) (quoting  Bombard v. Fort Wayne Newspapers, Inc.,  92 F.3d 560, 562 (7th Cir. 1996)). The  suspension was a discrete act resulting  in a discrete injury to Mr. Conley. He  was not permitted to work for nine days  and lost his income for those nine days.  However, even given Mr. Conley's obvious  loss, he failed to file a charge with the  EEOC, or equivalent state agency, within  the requisite 300-day time period.  Consequently, any claim based on the  suspension alone is untimely.


22
Moreover, even if timeliness were not a  bar, Mr. Conley failed to raise the  allegedly discriminatory suspension  either in his EEOC charge or in his  complaint; the suspension was mentioned  for the first time in Mr. Conley's  response to the Village's motion for  summary judgment. "A plaintiff may pursue  a claim not explicitly included in an  EEOC complaint only if her allegations  fall within the scope of the charges  contained in the EEOC complaint." Cheek  v. Peabody Coal Co., 97 F.3d 200, 202  (7th Cir. 1996) (citing Harper v. Godfrey  Co., 45 F.3d 143, 147-48 (7th Cir.  1995)). To determine whether the  allegations in the complaint fall within  the scope of the earlier EEOC charge, we  must look at whether the allegations are  "'like or reasonably related to'" those  contained in the charge. Id. (quoting  Harper, 45 F.3d at 148).


23
We do not believe that the allegations  of discriminatory suspension contained in  the response to the motion for summary  judgment are "like or reasonably related  to" those actions contained in the EEOC  charge. The EEOC charge sets forth other  alleged discriminatory employment  actions--unpleasant job assignments, lack  of overtime and failure to promote; it  does not mention the suspension. The  suspension is a discrete action, taken at  a definite time, in response to Mr.  Conley's alleged failure to report for  work in a timely manner. Although all of  these actions implicate conduct by  Gifford, they are not related in any  other way. "Not having raised the claim  or even its seeds before the EEOC,  [Conley] was not entitled to bring it in  [his] action." Id. at 203. Consequently,  we conclude that the district court did  not err in granting summary judgment to  the Village on the suspension claim.5

C.  Failure to Promote

24
Mr. Conley also maintains that the  Village discriminated against him on the  basis of his disability because it  promoted a less senior maintenance  worker, and passed him over for  promotion. The district court held that  Mr. Conley admitted that "his lack of  promotion was the result of not  performing on par with other maintenance  workers." R.18 at 6. We agree.


25
To survive summary judgment, Mr. Conley  had to come forward with indirect or  direct evidence to link his lack of  promotion with his disability. The  indirect method requires a plaintiff to  demonstrate that (1) he was disabled  within the meaning of the ADA; (2) he  applied for and was qualified for the  position sought; (3) he was rejected for  the position; and (4) those who were  promoted had similar or lesser  qualifications for the job. See Ghosh v.  Indiana Dep't of Envtl. Mgmt., 192 F.3d  1087, 1091 (7th Cir. 1999) (setting forth  elements for a failure to promote claim  under Title VII). Mr. Conley has failed  to come forth with any evidence of his  qualifications for this position. At the  same time, he appears to admit that Paul  Miraldi, the maintenance worker who was  promoted, was qualified for the job. See  R.14 at 3.6


26
Furthermore, Mr. Conley has not come  forward with any direct evidence of  discrimination with respect to this  claim. Although Gifford's alleged  statement that he would be "relentless"  toward Mr. Conley may be sufficient to  establish a link between Mr. Conley's  suspension and his condition as an  alcoholic, it is not sufficient to link  Mr. Conley's lack of promotion with his  disability. "To rise to the level of  direct evidence of discrimination, this  Court has stated that 'isolated comments  must be contemporaneous with the [adverse  action] or causally related to  the[applicable] decision-making process.'"  Kennedy v. Schoenberg, Fisher & Newman,  Ltd., 140 F.3d 716, 723 (quoting Geier v.  Medtronic Inc., 99 F.3d 238, 242 (7th  Cir. 1996)), cert. denied, 525 U.S. 870  (1998). However, Gifford's statements  were made in March 1994, more than two  years before the allegedly discriminatory  failure to promote occurred; these  statements are too distant temporally to  provide support for Mr. Conley's  promotion claim. Here again, Mr. Conley's  admissions help defeat his claims. Mr.  Conley admitted that "Gifford never  denied [him] a promotion because he was  an alcoholic." R.6 at 7; R.14 at 3.  Consequently, because Gifford's statement  was not contemporaneous with the  promotion decision, and because Mr.  Conley admitted that his alcoholism was  not a motivating factor in Gifford's  decision-making process, the district  court properly entered summary judgment  for the Village with respect to this  claim.

D.  Lack of Overtime

27
Mr. Conley argues that the district  court erred in granting summary judgment  to the Village on his overtime claim. Mr.  Conley fails to come forward with any  evidence to substantiate his allegations.  He does not set forth any specific times  that the Village gave others overtime  opportunities, but denied the same to  him. As well, he does not proffer any  evidence to show that, on par, he did not  receive the same number of overtime  opportunities as others. Mr. Conley  merely makes the unsupported allegation  that he was denied overtime on the basis  of his alcoholism. Such a statement is  wholly inadequate to make out a prima  facie case of discrimination. See Jones  v. Merchants Nat'l Bank & Trust Co., 42  F.3d 1054, 1057 (7th Cir. 1994) ("'Self-  serving assertions without factual  support in the record will not defeat a  motion for summary judgment.'" (quoting  McDonnell v. Cournia, 990 F.2d 963, 969  (7th Cir. 1993))). Consequently, summary  judgment for the Village was appropriate.

E.  Painting/Driving the Village Truck

28
Mr. Conley also maintains that the  Village furthered its course of  discrimination by requiring him to paint  the pump room for an extended period of  time and by denying him use of a Village  vehicle. We do not believe that these  actions, standing alone, rise to the  level of an ADA violation.


29
"While adverse employment actions extend  beyond readily quantifiable losses, not  everything that makes an employee unhappy  is an actionable adverse action." Smart  v. Ball State Univ., 89 F.3d 437, 441  (7th Cir. 1996). "[A] materially adverse  change in employment conditions must be  more disruptive than a mere inconvenience  or an alteration of job  responsibilities[.]" Johnson v. City of  Fort Wayne, 91 F.3d 922, 932 (7th Cir.  1996). In this case, Mr. Conley complains  of being assigned to paint the pump room  for several months and attributes the  motivation for this assignment to his  alcoholism because other workers were not  assigned to paint for such a long period  of time. However, the record belies Mr.  Conley's assertions. Mr. Orlos, also a  maintenance worker, stated that he had  spent "a whole summer painting fire  hydrants" and had spent a year painting  one pump room. R.14, Ex.2 at 13.  Furthermore, Mr. Conley admitted in his  deposition that, prior to his treatment,  when there was painting to be done, it  was assigned to him. See R.7, Ex.3 at 86.  Mr. Conley has not shown that his  assignment to paint the pump room was  more than "a mere inconvenience or an  alteration in job responsibilities";  indeed, the assignment seems to be well  within the scope of normal activities for  a Village maintenance worker.  Consequently, Mr. Conley's painting  assignment did not constitute an adverse  action under the ADA.


30
Mr. Conley also suggests that denying  him the use of a Village vehicle isolated  him from his co-workers and, therefore,  violated the ADA. We cannot agree.  According to the record, Mr. Conley was  denied the use of a Village vehicle while  painting the pump room. The Village's  reason for its action was that the  vehicles were needed for those who would  be answering emergency calls. Mr. Conley  does not dispute this rationale.  Furthermore, Mr. Conley does not explain  how failing to give him a vehicle  prevented him from carrying out his  duties or isolated him from his co-  employees. Consequently, we cannot say  that denying Mr. Conley use of a vehicle,  of itself, violated the ADA.7

F.  Hostile Work Environment

31
Finally, Mr. Conley rather obliquely  argues that, although any one of these  actions might not violate the ADA, the  sum total of actions by the Village rises  to the level of a statutory violation. In  essence, Mr. Conley claims that the  Village created a hostile work  environment for him as a result of his  disability, see R.1, para.17, although he  never uses those terms in his appellate  brief.


32
This court has not yet resolved the  issue whether the ADA encompasses a cause  of action for hostile work environment.  "Thus far, we have assumed the existence  of such claims, without expressly  deciding whether they are proper, because  resolution of that issue has not been  necessary." Vollmert v. Wisconsin Dep't  of Transp., 197 F.3d 293, 297 (7th Cir.  1999); see also Silk, 194 F.3d at 803-04.  We have followed this course because the  actions alleged in the cases before us  have not been "significant enough to rise  to the level of a hostile environment  were that type of claim available."  Vollmert, 197 F.3d at 297. This case is  no different.


33
In order for harassment to approach the  level of a hostile work environment, it  must be "so severe or pervasive as to  alter the conditions of [the victim's]  employment and create an abusive working  environment." Faragher v. City of Boca  Raton, 524 U.S. 775, 786 (1998)  (citations and quotation marks omitted).  Here the actions allegedly taken against  Mr. Conley are neither severe nor  pervasive and certainly cannot be  characterized as "abusive."

Conclusion

34
For the foregoing reasons, we affirm the  judgment of the district court.

AFFIRMED


Notes:


1
 Because the district court granted summary judg-  ment to the Village, we take the facts alleged by  Mr. Conley to be true. See Adusumilli v. City of  Chicago, 164 F.3d 353, 357 (7th Cir. 1998) (cit-  ing Burlington Indus., Inc. v. Ellerth, 524 U.S.  742 (1998)), cert. denied, 120 S. Ct. 450 (1999).


2
 The Village filed its motion for summary judgment  on April 15, 1999, more than 300 days after the  last act of discrimination allegedly took place.


3
 In Erickson v. Board of Governors of State Col-  leges and Universities, 207 F.3d 945 (7th Cir.  2000), and Stevens v. Illinois Department of  Transportation, No. 98-3350, 2000 WL 365947 (7th  Cir. Apr. 11, 2000), we applied the framework of  Kimel v. Florida Board of Regents, 120 S. Ct. 631  (2000), to an ADA case. In Erickson, the court  held that the ADA did not "'enforce' the Four-  teenth Amendment," and therefore, like the Age  Discrimination in Employment Act, did not validly  abrogate Eleventh Amendment immunity. 207 F.3d at  252. The Eleventh Amendment, however, applies  only to the states, and not to municipalities.  See Mt. Healthy City Sch. Dist. Bd. of Educ. v.  Doyle, 429 U.S. 274, 280 (1977) ("The bar of the  Eleventh Amendment to suit in federal courts  extends to States and state officials in appro-  priate circumstances, but does not extend to  counties and similar municipal corporations."  (citations omitted)). It is clear that, under the  Illinois Municipal Code, the Village of Bedford  Park is considered a municipality, and not an arm  of the state. See 65 Ill. Comp. Stat. Ann. 5/1-1-  2(1) (West 1996) ("'Municipal' or 'municipality'  means city, village, or incorporated town in the  State of Illinois, . . . ."). Consequently, the  Village may be sued in federal court for alleged  violations of the ADA.


4
 We note that the Village disputes that Gifford  ever made these statements. However, summary  judgment is not the appropriate stage to resolve  issues of fact.


5
 Similarly, Mr. Conley's Rehabilitation Act claims  are untimely. We previously have held that Illin-  ois' two-year statute of limitations for personal  injury actions applies to actions brought under  the Rehabilitation Act. See Cheeney v. Highland  Community College, 15 F.3d 79, 81-82 (7th Cir.  1994). Because Mr. Conley's complaint was filed  on November 10, 1998, more than four years after  the allegedly discriminatory suspension took  place, his suspension claim cannot be sustained  under the Rehabilitation Act either.


6
 In the Village's 12M(3) Statement, setting forth  facts to which there was not a genuine issue, the  Village stated:    38.  Paul Miraldi was promoted to Maintenance  Worker II based on his job performance even  though he had less seniority than Mr. Conley.  (Transcript of the Deposition of James Gifford,  page 148, lines 7-10, Exhibit 2).     R.6 at 7. Mr. Conley admitted that this assertion  was true. See R.14 at 3.


7
  Because we hold that the Village's denial of the  use of a vehicle was unrelated to Mr. Conley's  disability, we do not reach the issue whether the  Village might otherwise be justified in denying  the use of a public vehicle to a recovering  alcoholic without violating the ADA.